RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 21a0160p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                            ┐
 UNITED STATES OF AMERICA,
                                                            │
                                   Plaintiff-Appellee,      │
                                                             >        No. 20-1652
                                                            │
        v.                                                  │
                                                            │
 CHARLES RAY SANDS,                                         │
                                 Defendant-Appellant.       │
                                                            ┘

                         Appeal from the United States District Court
                    for the Western District of Michigan at Grand Rapids.
                  No. 1:17-cr-00076-1—Paul Lewis Maloney, District Judge.

                               Decided and Filed: July 16, 2021

              Before: GRIFFIN, LARSEN, and NALBANDIAN, Circuit Judges.
                                 _________________

                                           COUNSEL

ON BRIEF: Matthew S. Kolodziejski, LAW OFFICE OF MATTHEW S. KOLODZIEJSKI,
PLLC, Troy, Michigan, for Appellant. Sean M. Lewis, UNITED STATES ATTORNEY’S
OFFICE, Grand Rapids, Michigan, for Appellee.
                                     _________________

                                            OPINION
                                     _________________

       GRIFFIN, Circuit Judge.

       In his first appeal, defendant Charles Ray Sands challenged the district court’s
application of a four-level sentencing enhancement for possessing a firearm that had an “altered
or obliterated serial number.” See U.S.S.G. § 2K2.1(b)(4)(B). We clarified the law on that
enhancement and remanded the case. At resentencing, the district court applied the enhancement
 No. 20-1652                United States v. Charles Sands                                  Page 2


again, and Sands appeals that application. Because the district court—the second time around—
applied the correct legal framework, and because we see no clear error with the district court’s
factual finding that the gun had an altered serial number, we affirm the district court’s judgment.

                                                 I.

       Sands pleaded guilty to being a felon in possession of a firearm. United States v. Sands,
948 F.3d 709, 711 (6th Cir. 2020) (Sands I). The initial presentence investigation report (“PSR”)
recommended that the district court apply U.S.S.G. § 2K2.1(b)(4)(B)’s four-level enhancement
because “the firearm possessed by Mr. Sands had an altered or obliterated serial number.” Id. at
711–12 (citation omitted). Sands objected to the applicability of that sentence enhancement. Id.
at 712. The final PSR responded that “[b]ased on a review of photographs of the firearm, the
serial number in one of the locations appear[ed] to be totally obliterated and illegible,” but “[t]he
serial number in the other two locations [wa]s significantly defaced, but admittedly still readable;
albeit barely.” Id. (citation omitted).

       At the sentencing hearing, “the district court did not examine the weapon itself.” Id.
Instead, it examined photographs that magnified the size of the gun.            “The district court
recognized that there was no binding [within-circuit] authority . . . on” what constituted an
altered or obliterated serial number on a firearm. Id. Relying on out-of-circuit authority that the
district court found persuasive, it made the following ruling:

       [The firearm’s serial number] is clearly made less legible and is clearly altered for
       the purpose of trying to mask the identity of this weapon. The defendant’s
       argument is that the numbers, albeit harder to read, are still readable. And to a
       certain extent with the exception of the left to right, the first six and the second
       six, in the Court’s judgment, are much more difficult to read, at least on the
       photograph that I have in front of me right now, than if the weapon was clean, if
       you will, and not defaced. I think it meets the standard. The government has met
       their burden. Accordingly, the defendant’s objection in this regard is overruled.

Id. (citation omitted). The district court applied § 2K2.1(b)(4)(B)’s four-level enhancement and
imposed sentence. Id. Sands timely appealed.

       In Sands’s initial appeal, we concluded that the district court “erred in its interpretation
and application of § 2K2.1(b)(4)(B) in two ways.” Id. at 718. “First, it emphasized that the
 No. 20-1652               United States v. Charles Sands                                  Page 3


serial number had been defaced ‘clearly . . . for the purpose of trying to mask the identity of this
weapon.’”      Id. (citation omitted).   “Second, the district court erroneously applied the
enhancement after finding that the serial number remained visible to the naked eye.” Id. at 718–
19. Because of those errors, “we vacate[d] Sands’s sentence and remand[ed] for resentencing.”
Id. at 719. We instructed the district court that it had the option to “reexamine the serial numbers
on the firearm in question or rely on its prior factual findings.” Id. Moreover, we directed the
district court to use the framework from United States v. Carter, 421 F.3d 909 (9th Cir. 2005),
and the “naked eye test” to determine the sentence enhancement’s applicability to Sands.

       Before the resentencing hearing, the government and defendant each filed a sentencing
memorandum.        In Sands’s sentencing memorandum, he opposed the application of
§ 2K2.1(b)(4)(B)’s sentence enhancement.        At the resentencing hearing, the district court
examined the firearm itself, whereas at the sentencing hearing, it had only examined photos of
the weapon. The district court made factual findings that the serial number was not readable in
two of the three places it appeared on the weapon. Based on those findings of fact, the district
court concluded that § 2K2.1(b)(4)(B)’s four-level enhancement applied to Sands. The district
court considered the 18 U.S.C. § 3553(a) factors and imposed sentence. Defendant timely
appealed.

                                                II.

       Defendant contends that the district court improperly calculated his Guidelines range by
applying U.S.S.G. § 2K2.1(b)(4)(B)’s four-level enhancement, which is a type of procedural
reasonableness challenge.     United States v. Davis, 751 F.3d 769, 773 (6th Cir. 2014)
(recognizing that improperly calculating the Guidelines range is one way that a sentence can be
procedurally unreasonable).    We review the court’s Guidelines calculation for an abuse of
discretion. United States v. Mack, 808 F.3d 1074, 1084 (6th Cir. 2015). Additionally, because
Sands is the party challenging the procedural reasonableness of the sentence, he has the burden
to demonstrate that the district court abused its discretion when it imposed the sentence. See
United States v. Houston, 529 F.3d 743, 756 (6th Cir. 2008).
 No. 20-1652               United States v. Charles Sands                                   Page 4


       Because defendant contests the district court’s application of a sentence enhancement,
“we review the district court’s factual findings for clear error and its legal conclusions de novo.”
United States v. Bailey, 973 F.3d 548, 571 (6th Cir. 2020) (emphasis omitted). A factual finding
is clearly erroneous when we—after considering all of the evidence—are “left with the definite
and firm conviction that a mistake has been committed” by the district court. Heights Cmty.
Cong. v. Hilltop Realty, Inc., 774 F.2d 135, 140 (6th Cir. 1985). Importantly, “[t]he question is
not whether the finding is the best or only conclusion that can be drawn from the evidence, or
whether it is the one which [we] would draw.” Id. Instead, “the test is whether there is evidence
in the record to support the lower court’s finding, and whether its construction of that evidence is
a reasonable one.” Id.

                                                III.

                                                 A.

       Section 2K2.1(b)(4)(B)’s enhancement increases a defendant’s offense level by four if he
possessed a firearm that “had an altered or obliterated serial number.” For the purposes of this
enhancement, “a firearm’s serial number is ‘altered or obliterated’ when it is materially changed
in a way that makes accurate information less accessible.” Sands I, 948 F.3d at 715 (quoting
United States v. Carter, 421 F.3d 909, 910 (9th Cir. 2005)). “If a serial number is scratched, but
still discernible to the reader without aid, then the number itself has not been” altered. Id. Put
differently, “a serial number that is defaced but remains visible to the naked eye is not ‘altered or
obliterated’ under” § 2K2.1(b)(4)(B). Id. at 719. Additionally, “examining the firearm itself is
likely the best practice” when a district court determines whether a firearm’s serial number has
been altered or obliterated. Id. at 719 n.2. Notably, if a firearm’s serial number appears in more
than one place, “only one of them needs to be altered or obliterated for the enhancement to
apply.” Id. at 713. Finally, § 2K2.1(b)(4)(B) is a strict liability enhancement, which means that
“the ‘intent’ behind the scratches on the firearm should play no role in the analysis.” Id. at 718.

                                                 B.

       Nothing about the district court’s factual finding (or its process for making it) leaves us
with the definite and firm conviction that the district court made a mistake. Hilltop Realty,
 No. 20-1652               United States v. Charles Sands                                   Page 5


774 F.2d at 140. In Sands I, we gave the district court the choice to “reexamine the serial
numbers on the firearm in question or rely on its prior factual findings.” 948 F.3d at 719. At the
resentencing hearing, the district court opted for the former option and examined the firearm
itself, which is the approach we recommended as the best practice. See id. at 719 n.2. The
government, through its attorney, explained that the firearm’s serial number appeared in three
places: the receiver, the slide, and the block of the barrel. After examining the firearm, the
district court found the following facts:

       I cannot read this serial number in the two places that I’ve referred to. It’s clearly
       not readable on the receiver. And also in the other place that the Court asked [the
       government’s attorney] to identify for me[,] [the slide], I cannot read the, moving
       left to right, I can’t read the third digit or the fifth digit of the serial number.

The district court did precisely what we directed in Sands I. It examined the firearm itself with
the naked eye, applied the applicable framework we had clarified in Sands I, and made a factual
determination that the serial number was not readable in two of the three places it appeared on
the firearm. We see no clear error with the district court’s factual finding that the firearm bore a
serial number that was altered.

       Defendant, nevertheless, contends that the district court clearly erred for two reasons.
We find neither one persuasive.        First, defendant argues that the “factual finding at the
resentencing hearing that the serial numbers were not readable directly conflicted with its
previous finding at the initial sentencing that they were [readable].” This argument fails before it
begins because we authorized the district court to “reexamine the serial numbers on the firearm
in question” and make new factual findings, “or rely on its prior factual findings.” See Sands I,
948 F.3d at 719 (emphasis added). Moreover, contrary to defendant’s assertion, the two sets of
factual findings are reconcilable. At the initial sentencing hearing, the district court examined
photos that depicted magnified versions of the firearm and applied an incorrect legal framework;
at the resentencing hearing, however, the district court examined the firearm itself and applied
the correct legal framework.

       Second, Sands contends that because agents with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (“ATF”) could read the serial numbers, it was clear error for the district
court to conclude that the serial numbers were altered or obliterated. Defendant concedes that
 No. 20-1652                  United States v. Charles Sands                               Page 6


the ATF documents are not in the record, but he requests that we take judicial notice of them.
Even if the documents were in the record, however, they would not allow defendant to surmount
the clear-error hurdle. One document lists the firearm’s serial number with no commentary. The
other document, a Report of Investigation, listed the serial number, but added that “in all three
locations the serial number was defaced.” Additionally, it states that “[a]ccoring to Sands, the
serial number was obliterated when he found it” and “Sands stated that he knew it was illegal to
have a firearm with an obliterated serial number.” At best, the ATF documents could support the
idea that an alternative factual finding about the serial number was possible. See id. (recognizing
that not all defacements constitute alterations or obliterations). But the existence of a possible
alternative factual finding is not enough to establish that the district court clearly erred. See
Hilltop Realty, 774 F.2d at 140. Accordingly, defendant’s ATF-documents argument also fails.

                                                 * * *

           Defendant’s procedural reasonableness attack on his sentence hinged on demonstrating
that the district court clearly erred when it concluded that the firearm’s serial number was
altered.     Sands failed to make that showing; therefore, we conclude that his procedural
reasonableness challenge fails.

                                                   IV.

           For these reasons, we affirm the district court’s judgment.